 1    Daniel B. Olmos (CA SBN 235319)
      NOLAN BARTON & OLMOS LLP
 2    600 University Avenue
      Palo Alto, CA 94301
 3    Tel. (650) 326-2980
      Fax (650) 326-9704
 4

 5    Counsel for Defendant
      Feng Li
 6
                                   UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
                                         SACRAMENTO DIVISION
 9

10

11   UNITED STATES,                                      Case No.: CR 2:18-cr-00258-MCE

12                         Plaintiff,
                                                       STIPULATION AND ORDER TO EXCLUDE
13          vs.                                        TIME UNDER THE SPEEDY TRIAL ACT

14   HEIDI PHONG,
     ZHEN SHANG LIN, and
15   FENG LI,

16                         Defendants.

17

18          IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant
19   United States Attorney Roger Yang, and Defendants Heidi Phong, Zhen Shang Lin, and Feng Li,
20
     through their undersigned counsel, that, for the purpose of computing time under the Speedy Trial
21
     Act, 18 U.S.C. § 3161, et seq., time between February 6, 2020, and June 11, 2020, be excluded
22
     pursuant to § 3161(h)(7)(A) and B(iv) and Local Code T4 to allow defense counsel reasonable time
23

24   to prepare their clients’ defense. The Government has produced substantial discovery to the defense

25   which defense counsel need additional time to review.

26   //
27   //
28
     //
 1
     IT IS SO STIPULATED:
 2

 3

 4   Dated: February 7, 2020       /S/ J. Patrick McCarthy
                               J. Patrick McCarthy
 5                             Attorney for Defendant Heidi Phong
 6

 7   Dated: February 7, 2020      /S/ Noa Oren
                               Noa Oren
 8                             Federal Public Defender
                               Attorney for Defendant Zhen Shang Lin
 9

10
                               NOLAN BARTON & OLMOS LLP
11   Dated: February 7, 2020

12
                                  /S/ Daniel B. Olmos
13                             Daniel B. Olmos
                               Attorney for Defendant Feng Li
14

15

16   Dated: February 7, 2020   MCGREGOR W. SCOTT
17
                               United States Attorney
18
                               By: /S/ Roger Yang
19                             Roger Yang
                               Assistant United States Attorney
20

21

22

23

24

25

26
27

28
 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 5                                       SACRAMENTO DIVISION
 6

 7
     UNITED STATES,                                    Case No.: CR 2:18-cr-00258-MCE
 8
                           Plaintiff,
 9                                                     ORDER TO EXCLUDE TIME UNDER
                   v.                                  THE SPEEDY TRIAL ACT
10

11   HEIDI PHONG,
     ZHEN SHANG LIN, and
12   FENG LI,

13                         Defendants.

14
            GOOD CAUSE HAVING BEEN SHOWN, and pursuant to stipulation by the parties, it is
15
     hereby ordered that, for the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
16

17   et seq., time between February 6, 2020, and June 11, 2020, be excluded pursuant to § 3161(h)(7)(A)

18   and B(iv) and Local Code T4 to allow defense counsel reasonable time to prepare their clients’
19   defense.
20
            IT IS SO ORDERED.
21
     Dated: February 11, 2020
22

23

24

25

26
27

28
